PER CURIAM.
In the court below Nick Dano was tried, convicted, and sentenced on an indictment charging him with certain violations of Joint Resolution No. 373, section 1162a, .title 26 U.S.C.A., and Regulation 17 of the Bureau of Internal Revenue. , Thereupon he took this appeal from an order of the court denying his motio.n in arrest of judgment, and the question involved is the constitutionality of such legislation and regulation. That question was decided in an opinion of the judge below reported in (D.C.) 20 F.Supp. 458.
After consideration had, we affirm the court’s action, adopting its opinion as the view of this court.